Citation Nr: 0914342	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  04-42 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran had active service from September 1965 to 
September 1967.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In a May 2007 
decision, the Board found that the Veteran had submitted new 
and material evidence to reopen the claim of service 
connection for a low back disability; and remanded the claim 
for further development and consideration.  The Board again 
remanded the claim in September 2008 for further development 
and consideration. 


FINDING OF FACT

The preponderance of the evidence demonstrates that the 
Veteran's current low back disability began many years after 
service, and was not caused by any incident of service.


CONCLUSION OF LAW

A low back disability was not incurred in active service and 
arthritis may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2007 prior to a decision on the merits 
in a June 2008 supplemental statement of the case.

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disability, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The Veteran contends that his current low back condition is 
due to an injury which occurred during service.  Of record 
are September 1966 service treatment records documenting 
treatment for a lumbosacral strain after sand bags fell from 
a bunker and struck the Veteran on the back.  

A VA examination was conducted in October 2000.  The examiner 
stated that the Veteran sustained a self-limiting injury to 
the low back in service, and it resolved completely.  

October 2002, April 2003, and July 2003 VA medical records 
listed osteoarthrosis involving the spine and degenerative 
joint disease of the back on the Veteran's "problem list," 
however, no treatment was provided.

A VA examination was conducted in May 2008 by a physician's 
assistant.  The report stated that the Veteran sustained a 
lumbosacral strain in service, was provided two days bed 
rest, and returned to full duty.  The report stated that 
there were no post-service evaluations or treatment of record 
for the Veteran's low back, he worked on his feet for many 
years after service, and there is no evidence that the 
inservice low back condition was a chronic condition.  The 
examiner stated that it is less likely than not that the 
Veteran's degenerative changes in his lumbar spine are 
related to his inservice injury.  In October 2008, a VA 
physician concurred in the May 2008 VA physician's assistant 
report.  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1153; 38 C.F.R. §§ 3.303, 3.3004.  If arthritis is not 
diagnosed during service, but is present to a compensable 
degree within one year following separation from service, 
service connection is warranted.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) competent evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

Regarding his currently diagnosed osteoarthrosis involving 
the spine and degenerative joint disease of the back, there 
is no competent evidence that the Veteran sustained this 
disability in service or that it is related to service, 
including his inservice lumbosacral strain.  See Pond, supra.  
In fact, VA examiners have stated that the current condition 
is less likely than not due to service.

A veteran's delay in asserting a claim can constitute 
negative evidence that weighs against the claim.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992).  The Veteran did not 
initiate this claim until 1998, almost 21 years after 
service.  The earliest evidence of this disability is in 
2002.  This is almost 25 years after separation from service, 
and this period without treatment is evidence that there has 
not been a continuity of symptomatology from any incident of 
service, and it weighs heavily against the claim on a direct 
basis.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (aggravation in service may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  He did not mention this 
disability on separation examination in August 1987.  There 
is no competent evidence that the disability is related to 
service, or that arthritis became manifest within one year of 
separation from service. 

The Veteran genuinely believes that his low back condition 
was incurred in service.  The Veteran is competent to comment 
on his symptoms.  However, as a layperson, lacking in medical 
training and expertise, the Veteran cannot provide a 
competent opinion on a matter as complex as the etiology of 
his current low back disability and his views are of no 
probative value.  And, even if his opinion was entitled to be 
accorded some probative value, it is far outweighed by the 
detailed opinion provided by the medical professional who 
reviewed the Veteran's claims file and provided the reasons 
for his opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible"); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted.


ORDER

Entitlement to service connection for a low back disability 
is denied.







____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


